  NEWARK
 ELECTRIC CORP
.  345 Newark Electric Cor
p., Newark Electric 2.0, Inc., and 
Colacino Industries, Inc., 
and
 Internation
al 
Brotherhood o
f Electrical Workers, Local 840
.  Case 03
ŒCAŒ088127
 March 
26, 2015
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
,  AND 
MCFERRAN
 On January 6, 2014, Administrative Law Judge Ke
n-neth W. Chu issued the attached decision. 
 The Respon
d-ents filed exceptions and a supporting brief, and the Ge
n-eral Counsel filed an answering
 brief. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel. 
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings, f
indings,
1 and conclusions as 
1 We correct the following error in the judge™s decision. The judge 
found that at the time the letter of assent C was signed by Respondent 
Newark Electric, there were several union members employed by Ne
w-ark Electric. 
 The record reflects, however, that the
re were no union 
members employed by Newark Electric at that time. The Union™s bus
i-ness manager, Michael Davis, testified that two employees were pe
r-forming what later became bargaining unit work, and that they would 
have the opportunity to join the Union 
after completing a probationary 
period. This error does not affect our disposition of this case.
 The Respondents have excepted to some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an admini
s-trative law judge™s cred
ibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect. 
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basi
s for reversing the findings. 
 We reject the Respondents™ argument that the complaint should be 
dismissed because the Board did not have a quorum at the time the 
complaint issued. 
 Although subsequently the Supreme Court held 
unconstitutional the January 2
012 appointments of three Board me
m-bers in 
NLRB v. Noel Canning
, 134 S.Ct. 2550 (2014), that decision 
does not affect the General Counsel™s authority as an independent o
f-ficer appointed by the President and confirmed by the Senate. 
 The 
General Counsel™s a
uthority to investigate unfair labor practice charges 
and to issue and prosecute unfair labor practice complaints derives 
directly from the language of the Act, not from any power delegated by 
the Board.  See 29 U.S.C. §§ 153(d) & 160(b); 
Richardson Chemic
al 
Co.
, 222 NLRB 5, 6 (1976). 
 Accordingly, the presence or absence of a 
valid Board quorum has no bearing on the General Counsel or his 
agent™s prosecutorial authority in this matter. 
 See 
Pallet Co
s., 361 
NLRB 
339, 339
 (2014).
 We also reject the 
Respondents™ alternative argument that Acting 
General Counsel Lafe Solomon was not properly appointed under e
i-ther the Act or the Federal Vacancies Reform Act (Vacancies Act), 5 
U.S.C. § 3345 et seq. 
 The Acting General Counsel was properly a
p-
pointed under
 the Vacancies Act, which provides an alternative to the 
specific procedures provided by the Act, and the complaint is not su
b-
ject to attack based on the circumstances of his appointment. 
 See 
Hun-
tington Ingalls Inc.
, 361 NLRB 
690, 691
Œ692
 fn. 8
 (2014) 
(ci
ting 
Muf-fley v. Massey Energy Co.,
 547 F.Supp. 2d 536, 542
Œ543 (S.D.W. Va. 
2008), affd. 570 F.3d 534 (4th Cir. 2009)
) (upholding authorization of a 
modified below, and to adopt the recommended Order as 
modified and set forth in full below.
2 AMENDED 
CONCLUSIONS O
F LAW Substitute the following for Conclusions of Law 2 and 
6. ﬁ2. 
 At all material times, Respondents Colacino I
n-dustries, Newark Electric 2.0 and Newark Electric have 
had substantially identical management, operations, 

equipment, customers, and supervision, as well as 
com-mon 
ownership and common control over labor relations.
 ﬁ6.  The International Brotherhood of El
ectrical Wor
k-ers, Local 840 (IBEW, Local 840) is a labor organization 
within the meaning of Section 2(5) of the Act, and upon 
signing the February 24, 2011 
Letter 
of 
Assent 
C, b
e-came the exclusive collective
-bargaining representative 
of all the Respondents
™ employees in the appropriate 
bargaining unit described below for the purposes of co
l-
lective bargaining within the meaning of Section 8(f):
  All employees performing work, as set forth in Article 

II of the January 1, 2011 to May 31, 2012 agreement 
between
 the Union and the Finger Lakes, New York 
Chapter of NECA, and the June 1, 2012 to May 31, 
2015 successor agreement between the Union and the 
Finger Lakes, New York Chapter of NECA, with
in the 
geographic area set forth in Article II of the same 
agreement
s.ﬂ  AMENDED 
REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 
10(j) injunction proceeding by Acting General Counsel designated 
pursuant to the Vacancies Act)).  We also f
ind unpersuasive the R
e-spondent™s reliance on 
Hooks v. Kitsap Tenant Support Services
, 2013 
WL 4094344 (W.D. Wash. Aug. 13, 2013), for the reasons given in 
Huntington Ingalls
, supra.
 Last, in adopting the conclusion that Respondents Colacino Indu
s-tries and
 Newark Electric are alter egos, we find it unnecessary to pass 
on the judge™s finding that Colacino Industries and Newark Electric had 

substantially identical business purposes.
  See 
Liberty Source W, LLC
, 344 NLRB 1127, 1127 fn. 1 (2005) (the Board does 
not require the 

presence of each factor in finding alter ego status), enfd. sub nom. 
Trafford Distribution Center v. NLRB
, 478 F.3d 172, 182 (3d Cir. 
2007).  We also do not rely on 
Park Avenue Investments LLC, 
359 
NLRB No. 134 (
2013)
 (not reported in Board
 volume)
, cited by the 
judge. See
 NLRB v. Noel Canning
, supra.
 2 We have amended the judge™s 
conclusions of 
law and 
remedy to 
conform to his unfair labor practice findings and to reflect that the 
Respondent recognized the Union as the employees™ bargaining
 repr
e-sentative under Sec. 8(f) without regard to the Union™s majority status. 
We shall modify the judge™s recommended Order to conform to the 

amended conclusions of law and remedy, and to the Board™s standard 
remedial language. 
 We shall also substitute a
 new notice to conform to 
the Order as modified and in accordance with our decisions in 
Ishikawa 
Gasket America, Inc.
, 337 NLRB 175 (2001), affd. 354 F.3d 534 (6th 
Cir. 2004), and 
Durham School Services
, 360 NLRB 
869
 (2014). 
 362 NLRB No. 44
                                                                                                                                                          346 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 desist and to take certain affirmative action designed to 
effectuate the policies of the Act.
 In addition to the remedies 
recommended by the judge, 
we shall require the Respondent to compensate unit e
m-ployees for the adverse tax consequences, if any, of r
e-ceiving any lump
-sum backpay awards, and file a report 
with the Social Security Administration allocating the 

backpay awar
ds to the appropriate calendar quarters for 
each employee. 
 Don Chavas, LLC d/b/a
 Tortillas Don 
Chavas
, 361 NLRB 
101 (2014). 
 Further, 
having found that the Respondent unlawfully 
discontinued 
required contributions to certain benefit 
funds, w
e shall order 
the Respondent to make whole its 
unit
 employees covered by those funds by making 
all 
delinquent contributions 
to those funds, 
including any 
additional amounts due the fund
s in accordance with 
Merryweather Optical Co.
, 240 NLRB 1213, 1216 fn. 7 
(1979
).3  The Respondent 
also 
shall be required to rei
m-burse its unit employees for any expenses ensuing from 
its failure to make the required 
benefit fund 
contrib
u-tions
, as set forth in 
Kraft Plumbing & Heating
, 252 
NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th
 Cir. 1981), including all medical expenses that would 

have been covered by the 
funds
.  Such amounts sh
all
 be 
computed in the manner set forth in 
Ogle Protection Se
r-vice
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971), with interest at the rate pr
escribed in 
New Hor
i-zons
, 283 NLRB 1173 (1987), compounded daily as pr
e-scribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010).
4 ORDER
 The National Labor Relations Board orders that the 
Respondents, Newark Electric Corporation, Newark 
Electric 2.0, Inc., and Colacino Industries, Inc., Newark, 

New York, a single employer and alter egos, their offi
c-ers, agents, successors, and assigns, shal
l 1. 
 Cease and desist from
 (a) Refusing to honor the February 24, 2011 Letter of 
Assent C and the collective
-bargaining agreement that is 
in effect from June 1, 2012
, through May 31, 2015
, be-tween the IBEW, Local 840 and the Finger Lakes Cha
p-ter, NECA, 
which
 establishes the terms and conditions of 
employment of the Respondents
™ employees in the fo
l-3 We leave to the compliance s
tage the question whether the R
e-spondent must pay any additional amounts into the benefit funds in 
order to satisfy our ﬁmake wholeﬂ remedy. 
 Merryweather Optical Co.
, supra.
 4 To the extent that an employee has made personal contributions to 
a fund that a
re accepted by the fund in lieu of the employer™s deli
n-
quent contributions during the period of the delinquency, the Respon
d-
ent will reimburse the employee, but the amount of such reimbursement 
will constitute a setoff to the amount that the Respondent oth
erwise 
owes the fund.
 lowing appropriate bargaining unit during the term of the 
contract and any automatic extensions thereof: 
  All employees performing work, as set forth in Article
 II of the January 1, 2011 to May 31, 2012 agreement 

between the Union and the Finger Lakes, New York 
Chapter of NECA, and the June 1, 2012 to May 31, 
2015 successor agreement between the Union and the 
Finger Lakes, New York Chapter of NECA, with
in the 
geo
graphic area set forth in Article II of the same 
agreement
s.  (b) Failing and refusing to recognize and bargain with 
the Union as the exclusive collective
-bargaining repr
e-sentative, within the meaning of Section 8(f), of the R
e-spondents
™ employees in the a
ppropriate unit during the 
term of their collective
-bargaining agreement and any 
automatic extensions thereof. 
 (c) Repudiating and failing and refusing to apply to 
unit employees their collective
-bargaining agreement 
since July 20, 2012, and to make payme
nts to the fringe 
benefit funds under the collective
-bargaining agreement 
and any automatic extensions thereof.  
 (d) Discharging or otherwise discriminating against 
employees because they form, join, or assist the IBEW, 
Local 840, or any other labor organ
ization, or engage in 
protected 
concerted activities, to discourage employees 
from engaging in these activities.  
 (e) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Secti
on 7 of the Act.
 2.  
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Give full force and effect to the terms and cond
i-tions of employment provided in the collective
-bargaining agreement with the Union, and any aut
omatic 
renewal or extension of it
. (b) M
ake whole unit employees for any loss of ear
n-ing
s and other benefits resulting from the Respondents
™ failure to honor the terms of the agreement, in the ma
n-ner set forth in the remedy section of 
the judge
™s decision 
as amended
 in this decision
. (c) Remit the fringe benefit funds payments 
that
 have 
become due and reimburse unit employees for any losses 

or expenses arising from the Respondents
™ failure to 
make the required payments, in the manner set forth in 
the 
amende
d remedy section of this decision.
 (d) On request, bargain collectively in good faith with 
the Union as the exclusive representative of the emplo
y-ees in the appropriate bargaining unit during the term of 
the collective
-bargaining agreement and any automati
c extensions thereof.
                                                             NEWARK ELECTRIC CORP
.  347 (e) Within 14 days from the date of this Order, offer 
Anthony Blondell full reinstatement to his former job or, 
if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
righ
ts or privileges previously enjoyed.
 (f) Make Anthony Blondell whole for any loss of ear
n-ings and other benefits suffered as a result of the discri
m-ination against him, in the manner set forth in the remedy 

section of 
the judge
™s decision as amended
 in thi
s dec
i-sion
.  (g) Compensate 
each affected employee, including 
An-thony Blondell
, for the adverse tax consequences, if any, 
of receiving a lump
-sum backpay award, and file a report 
with the Social Security Administration allocating the 

backpay
 award to the appropriate calendar quarters
 for 
each employee
. (h) Within 14 days from the date of this Order, remove 
from their files any reference to the unlawful discharge
 of Anthony Blondell
, and within 3 days thereafter, notify 
him
 in writing that thi
s has been done and that the di
s-charge will not be used against him in any way. 
 (i) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desi
g-nated by the
 Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backp
ay and other 
adjustments of monetary benefits due under the terms of 
this Order. 
 (j) Within 14 days after service by the Region, post at 
the Respondents
™ Newark, New York facilities copies of 
the attached notice marked 
ﬁAppendix.
ﬂ5  Copies of the 
notice, 
on forms provided by the Regional Director for 
Region 3, after being signed by the Respondents
™ autho
r-ized representative, shall be posted by the Respondents 
and maintained for 60 consecutive days in conspicuous 
places, including all places where notices t
o employees 
are customarily posted.  In addition to physical posting of 
paper notices, the notices shall be distributed electron
i-cally, such as by email, posting on an intranet or an i
n-ternet site, and/or other electronic means, if the Respon
d-ents customar
ily communicate with their employees by 
such means. 
 Reasonable steps shall be taken by the R
e-spondents to ensure that the notices are not altered, d
e-faced, or covered by any other material. 
 If the Respon
d-5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Cour
t of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 ents have gone out of business or closed the facil
ities 
involved in these proceedings, or sold the business or the 
facilities involved herein, the Respondents shall dupl
i-cate and mail, at their own expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondents at a
ny time since July 20, 2012.
 (k) Within 21 days after service by the Region, file 
with the Regional Director for Region 3 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondents have 
take
n to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activiti
es.
  WE WILL NOT
 refuse to honor the February 24, 2011 
Letter of Assent C and the collective
-bargaining agre
e-ment with the Union that is in effect from June 1, 2012
, through May 31, 2015, 
which
 establishes the terms and 
conditions of your employment in the
 following appr
o-priate bargaining unit during the term of the contract and 

any automatic extensions thereof: 
  All employees performing work, as set forth in Article 
II of the January 1, 2011 to May 31, 2012 agreement 

between the Union and the Finger Lakes
, New York 
Chapter of NECA, and the June 1, 2012 to May 31, 

2015 successor agreement between the Union and the 
Finger Lakes, New York Chapter of NECA, within the 
geographic area set forth in Article II of the same 
agreements.
  WE WILL NOT
 fail and refuse t
o recognize and bargain 
in good faith with the Union as your collective
-bargaining representative during the term of the colle
c-tive
-bargaining agreement and any automatic extensions 
thereof.
 WE WILL NOT
 repudiate and fail and refuse to apply to 
unit employ
ees your collective
-bargaining agreement 
                                                            348 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 since July 20, 2012, and to make payments to the fringe 
benefit funds under that agreement and any automatic 

extensions thereof.  
 WE WILL NOT
 discharge or otherwise discriminate 
against any of you for supporting th
e IBEW, Local 840, 
or any other labor organization, or engaging in 
protected 
concerted activities, to discourage you from engaging in 
these activities.  
 WE WILL NOT
 in any like or related manner interfere
 with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
 give full force and effect to the collective
-bargaining agreement effective from June 1, 2012
, through May 31, 2015, and any au
tomatic extensions 
thereof.
 WE WILL
 make you w
hole for any losses you may have 
suffered as a result of our refusal to honor the terms of 

the collective
-bargaining agreement.
 WE WILL
 remit the fringe benefit funds payments 
that
 have become due and reimburse you for any losses or 

expenses arising from o
ur failure to make the required 
payments.
 WE WILL
, on request, bargain in good faith with the 
Union as your exclusive collective
-bargaining repr
e-sent
ative during the term of the collective
-bargaining 
agreement.
 WE WILL
, within 14 days from the date of the 
Board
™s Order, offer Anthony Blondell full reinstatement to his 

former job or, if that job is no longer available, to a su
b-stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously e
n-joyed.
 WE WILL
 make
 Anthony Blondell whole for any loss 
of earnings and other benefits resulting from his di
s-
charge, less any net interim earnings, plus interest.  
 WE WILL
 compensate 
each affected employee, inclu
d-ing 
Anthony Blondell
, for the adverse tax consequences, 
if an
y, of receiving a lump
-sum backpay award, and 
WE 
WILL
 file a report with the Social Security Administration 
allocating the backpay award to the appropriate calendar 
quarters
 for each employee
.   WE WILL
, within 14 days from the date of the Board
™s Order, r
emove from our files any reference to the unla
w-ful discharge of Anthony Blondell, and 
WE WILL
, within 
3 days thereafter, notify him in writing that this has been 
done and that the discharge will not be used against him 
in any way.
  NEWARK 
ELECTRIC 
COR
P., NEWARK 
ELECTRIC 
2.0,
 INC
., AND 
COLACINO 
INDUSTRIES
, INC
.  The Board
™s decision can be found at 
www.nlrb.gov/case/03
-CA-088127
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the 
decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C.
 20570, or 
by calling (202) 273
Œ1940.     Claire T. Sellers, Esq. 
and 
Mary Elizabeth Mattimore, Esq., 
for 
the General Counsel.
 Edward A. Trevvet
t, Esq. (Harris Beach, PLLC), 
of Pittsford, 
New York, for the Respondent
-Employer.
 DECISION
 STATEMENT OF THE 
CASE
 KENNETH 
W.
 CHU, Administrative Law Judge.  This case 
was tried on August 26 and 27, 2013,
1 in Buffalo, New York, 
pursuant to a complaint and n
otice of hearing issued by the 
Regional Director for Region 3 of the National Labor Relations 
Board (
the 
NLRB or 
the 
Board) on May 30, 2013.  (GC Exh. 
1.)
2  The complaint, based upon charges filed by the Intern
a-tional Brotherhood of Electrical Workers (IBE
W), Local 840 
(the Charging Party or 
the 
Union), alleges that Newark Electric 
Corp. (Respondent Newark Electric), Newark Electric 2.0, Inc. 
(Respondent Newark 2.0), and Colacino Industries, Inc. (R
e-spondent Colacino) (collectively, the Respondents) are a s
ingle 
employer or alter egos and the Respondents violated Section 
8(a)(5), (3), and (1) of the National Labor Relations Act (
the 
NLRA or 
the 
Act).
 The Respondents filed timely amended answers to the co
m-plaint denying the material allegations in the complai
nt and 

asserting several affirmative defenses.
3 1 All dates are in 2012, unless otherwise indicated.
 2 Testimony is noted as ﬁTr.ﬂ (Transcript).  The exhibits for the Ge
n-
eral Counsel and Respondent are identified as ﬁGC Exh.ﬂ and ﬁ
R. Exh.ﬂ  
The closing briefs are identified as ﬁGC Br.ﬂ for the General Counsel 
and ﬁR. Br.ﬂ for the Respondent.
 3 Counsel for the Respondents moved to dismiss the complaint and 
asserted at trial (Tr. 11, 12) and in its brief that the Board and those 

who r
epresent it, had no authority to issue this complaint and prosecute 
this action because the Board did not have a quorum of three of its five 
members in order to issue a complaint and to take other actions, citing 
Noel Canning v. NLRB
, 705 F.3d 490, 499 (D.
C. Cir. 2013), cert. 
granted 133 S.Ct. 2861 (2013), and 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, 2645.  However, as the court acknowledged, its dec
i-sion conflicts with rulings of at least three other courts of appeals.  See 
Evans v. Stephens
, 387 F
.3d 1220 (11th Cir. 2004), cert. denied 544 
U.S. 942 (2005); 
U.S. v. Woodley
, 751 F.2d 1008 (9th Cir. 1985); 
U.S. 
v. Allocco
, 305 F.2d 704 (2d Cir. 1962).  
Thus,
 the
 Boar
d has
 rejected
                                                             NEWARK ELECTRIC CORP
.  349 Issues
 The complaint alleges that the Respondents violated Section 
8(a)(5) and (1) of the Act when on or about July 20, 2012, they 
withdrew recognition and repudiated the collective
-bargaining 
agreement that 
they were parties with the Union.  The co
m-plaint further alleges that the Respondents violated Section 
8(a)(3) and (1) when employee Anthony Blondell (Blondell) 
was laid
 off because his employment was conditioned upon 
working for a nonunion company.
 After 
the close of the hearing, the briefs were timely filed by 
the parties, which I have carefully considered.  On the entire 

record, including my observation of the demeanor of the wi
t-nesses,
4 I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION AND LAB
OR 
ORGANIZATION STATUS
 At all material times, Respondent Newark Electric, a New 
York corporation, has been an electrical contractor in the co
n-struction industry with an office and place of business in Ne
w-ark, New York.  At all material times, Respondent Newar
k 2.0, 
a New York corporation, has been an electrical contractor in the 
construction industry with an office and place of business in 
Newark, New York.  At all material times, Respondent Co
l-acino Industries, a New York corporation, has been an electr
i-cal c
ontractor in the construction industry and a provider of 

information technology services with an office and place of 
business in Newark, New York.  During a representative 1
-year 
thi
s argument,
 as the
 issue
 regarding
 the
 validity
 of
 recess
 appoin
t-ments
 ﬁremains
 in litigation,
 and
 pendin
g a definitive
 resolution,
 the
 Boar
d is charge
d to fulfill
 its responsibilities
 under
 the
 Act
.ﬂ  
See
 G4S Regulate
d Security
 Solution
s, 359 NLRB 947 fn. 1
 (2013)
, citing
 Belgrov
e Post
 Acut
e Care
 Cente
r, 359 NLRB 633 
fn. 1
 (2013).  The 
Respondent™s alternate argument is that the complaint should be di
s-missed because Acting General Counsel Lafe Solomon could not 
properly be appointed under the Federal Vacancies
 Reform Act 
(FVRA) and therefore lacked authority to issue t
he complaint in this 
case, citing 
Hooks v. Kitsap Tenant Support Services, Inc
., 2013 U.S. 
Dist. LEXIS 114320 (W.D. Wash. Aug. 12, 2013).  (R. Exh. 1.)  The 
General Counsel argues that AGC Solomon was properly appointed 
under the FVRA.  Contrary to te Resp
ondents
™ assertion, the express 
terms of the FVRA make it applicable to all executive agencies, with 
one specific exception inapplicable here, 5 U.S.C. § 3345(a); see 5 
U.S.C. § 105 (ﬁExecutive agencyﬂ defined to include independent 
agencies), and to all o
ffices within those agencies, such as the office of 
the 
General Counsel, that are filled by presidential appointment with 
Senate confirmation, 5 U.S.C. § 3345(a).
  Belgrov
e Post
 Acut
e Care
 Cente
r, above.  I am bound only to apply established Board preceden
t which the Supreme Court has not reversed, notwithstanding contrary 
decisions by the lower courts.  
Waco, Inc.
, 273 NLRB 746, 749 fn. 14 
(1984).
  As such, the Respondents™ motion to dismiss the complaint is 
denied.  Moreover, the Board now has five member
s and a General 
Counsel who have been confirmed by the Senate.
 4 The credibility resolutions herein have been derived from a review 
of the entire testimonial record and exhibits, with due regard for the 

logic of probability, the demeanor of the witnesses, 
and the teachings of 
NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 408 (1962).  As to those wi
t-nesses testifying in contradiction to the findings herein, their testimony 

has been discredited, either as having been in conflict with credited 
documentary or testimon
ial evidence or because it was not credible and 
unworthy of belief.
 period, Respondents Colacino Industries and Newark 2.0 pu
r-chased and received
 goods at its Newark, New York facility 
valued in excess of $50,000 directly from enterprises within the 
State of New York, each of which other enterprises had r
e-ceived the goods directly from points outside the State of New 
York.
5 The Union is a labor org
anization within the meaning of Se
c-tion 2(5) of the Act.
 II.  THE ALLEGED UNFAIR L
ABOR PRACTICE
 A.  Background
 James Colacino (Colacino) is the owner and president of R
e-spondents Colacino Industries and Newark 2.0.  Respondent 
Newark Electric was incorpora
ted in May 1979 by Colacino™s 
father, Richard Colacino.  (R. Exh. 5.)  Colacino was employed 
by his father and worked at Respondent Newark Electric for 
over 20 years.  Colacino testified he purchased the assets, good 
will, equipment, website, 
and 
customer 
database from his father 
in 2000, but did not outright buy the 
Company or assumed the 
Company™s liabilities.
 Colacino maintained that Newark Electric was always 100
-percent owned by his father, Richard Colacino.  (Tr. 170
Œ173
, 243Œ245.)  Colacino
 denies being an owner or company officer 
of Respondent Newark Electric.  (Tr. 171.)  According to Ric
h-ard Colacino, Newark Electric has not been operating as a bus
i-ness since its assets were sold in 2000, and was subsequently 

dissolved on April 13, 2013
, after resolving its tax liabilities.  
(Tr. 174
Œ175
, 285
Œ288.)
 Respondent Colacino Industries was incorporated by Co
l-acino in February 2000, and the purchased assets from Newark 

Electric were folded into Colacino Industries.  (Tr. 200.)  R
e-spondent Colacino
 Industries is 100
-percent owned by Colacino 
who is also the president.  (Tr. 183; R. Exh. 3.)  The place of 

business for Respondent Newark Electric was at 131 Harrison 

Street, Newark, New York, at the time Colacino Industries was 
incorporated.  Colacino t
estified that once Colacino Industries 
was incorporated, he moved all the purchased assets from 
Newark Electric to a different building at 126 Harrison Street, 
which was across the street.  The building that had housed 

Newark Electric on 131 Harrison 
Stree
t was owned by Co
l-acino (which he had purchased during his parents™ divorce pr
o-ceeding) and he sold the property.  (Tr. 244, 245.)  The building 

on 126 Harrison Street is also owned by Colacino and R
e-spondent Colacino Industries leases and pay rent to Cola
cino 
for the use of the property.  (Tr. 173, 195.)
 Colacino stated that the primary business of Respondent 
Colacino Industries was 
an automation systems integration, 
performing mainly software development, integration
, and 
service for water, sewer systems,
 food industry
, and manufa
c-turing.  Colacino indicated that a small portion of Colacino 

Industries™ business was in traditional electrical work, which 

was mostly handled by Richard Colacino.  (Tr. 166
Œ170
, 240.)
 5 The attorney for the Respondents and the General Counsel stipula
t-ed that Respondents Colacino Industries and Newark 2.0 are single 
employer/alter egos for the purpose of the hearing and 
that the Board 
has jurisdiction over them.  (Tr. 7, 8.)
                                                                                                                                                          350 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Colacino maintain that Newark Electric was d
ormant after 
the assets were sold by his father in 2000.  Colacino testified 
that Newark Electric had done no business and had not hired 
any employees since 2000.  (Tr. 244, 245.)  Colacino stated, 
however, for name recognition purposes during the transiti
on of 
operations from Newark Electric to Colacino Industries, he 
continued to use the Newark Electric logo, stationery, and other 
identifying aspects.  He testified that ﬁwe wanted to retain the 
name recognition (of Newark Electric).  So, over a period of 

time, as we transitioned . . . we™re trying to keep the brand 
recognition.ﬂ  (Tr. 173, 198
Œ200, 241.)
 Contrary to the assertions of Colacino, I find that Respon
d-ent Newark Electric was holding itself out to the public as an 

active operating company from th
e years 2000 to 2012, even 
after selling all its assets to Respondent Colacino Industries.  
The record shows that Respondents Colacino Industries and 
Newark Electric are housed at 126 Harrison Street.  The e
n-
trance doors to 126 Harrison Street are stencile
d with the Ne
w-ark Electric and Colacino Industries logos (Tr. 173); the Co
l-acino Industries stationery also contained the Newark Electric 
logo; the company vans for Colacino Industries company co
n-tinued to advertise and display the Newark Electric logo (al
t-hough Colacino was allegedly working on the ﬁnext gener
a-tionﬂ logo (Tr. 174, 246; GC Exh. 19); and the customer pu
r-
chase orders and invoices were addressed to Respondents Co
l-acino Industries and Newark Electric.  (GC Exhs. 34, 32, 31.)
 Further, the employ
ees of Colacino Industries completed 
timesheets that showed the Colacino and Newark Electric lo
g-os.  Employees filling out their job cards and supply requis
i-tions only showed the Newark Electric logo.  The employer™s 

contributions to the union funds came f
rom Newark Electric.  
(GC Exh. 9.)
 Blondell testified that he completed his job cards with the 
Newark Electric logo.  (Tr. 126.)  Blondell further testified that 

Colacino was the owner of Respondents Colacino Industries, 
Newark Electric, and Newark Electri
c 2.0.  He confirmed all 
three companies are housed in one building with one address 

and that the names of Respondent Colacino Industries and 
Newark Electric are stenciled on the glass door.  He said that he 
received all his supplies and parts from one war
ehouse regar
d-less of which company was performing the work.  Blondell said 
there was one facsimile, copier, and printer machine for all 

three companies and one phone system that did not identify the 

company for the incoming call.  Colacino had kept the ori
ginal 
Newark Electric phone number.  Blondell also confirmed that 
the company vans continue to display the Newark Electric logo.  
Blondell said that none of the vans had any markings indicating 

Colacino Industries or Newark Electric 2.0.  (Tr. 119
Œ124.)
 Colacino testified that the phone calls would all come in for 
Colacino Industries, but for the electric and pipe work, the calls 

would be directed to Richard Colacino (who mainly performed 

this type of work) and the calls for any automation systems 
work woul
d be taken by a different group.  (Tr. 176.)  He said 
that communications by emails between the Respondents and 
the public were interchangeable between newarkelectric.com 

and colacino.com (GC Exh. 29), but explained that it did not 
matter which email addre
ss was used by an outsider because 
the messages would always arrive under the colacino.com 
mailbox.  (Tr. 196
Œ198, 259.)
 With regard to Respondent Newark Electric 2.0, Colacino 
filed for incorporation on March 8, 2011, and at the same time, 

applied for a F
ederal employer identification number.  (GC 
Exh. 28.)  Respondent Newark Electric 2.0 is 100
-percent 
owned by Colacino who is also the president.  According to 
Colacino, Newark Electric 2.0 was incorporated to perform the 
traditional electrical work that w
as not Colacino Industries™ 
main business.  He envisioned Respondent Newark Electric 2.0 
to be a division of Respondent Colacino Industries.  (Tr. 170
Œ174.)  As such, the counsel for the General Counsel and for the 
Respondents stipulated that Respondents N
ewark Electric 2.0 
and Colacino Industries are a single
-employer/alter ego ente
r-prise and subjected to the Board™s jurisdiction.  (Tr. 7, 8.)
 Colacino testified that Newark Electric 2.0 was also allege
d-ly created in order to appease the aggressive barrage 
of emails, 

letters, and personal appearances by the business manager of 
the Union, Michael Davis (Davis).  Colacino complained that 
Davis was disrupting his office staff in his campaign to co
n-vince Colacino to sign up with the Union.  (Tr. 180.)
 Davis has 
been the business manager for Local 840 since J
u-ly 2011, and is responsible for enforcing the collective
-bargaining agreements between the Union and employers.  
Prior to holding that position, Davis was a union organizer from 

2005 to 2011.  Davis said that
 his objective as a union organizer 
was to increase union membership and to convert employers 
from nonunion to union contractors.  (Tr. 15, 16.)
 Colacino testified that Davis had been trying to persuade him 
to sign up with the Union since 2005, and he woul
d have fr
e-quent contacts with Colacino at least several times a week, 

including lunches, personal appearances, and scheduled mee
t-ings at his premises.  Colacino characterized these contacts as 

ﬁpersistentﬂ with a fair amount of pressure.  Colacino stated 
that Davis wanted him to sign a letter of assent, which is esse
n-tially an agreement for a trial period for the Union to demo
n-strate the benefits of being a union contractor.
 Colacino testified that Davis also offered to provide jou
r-neyman caliber electricia
ns for him on a trial basis.  Colacino 
repined that Davis would provide such employees, including 
Blondell, and then take them off the job even if they were wil
l-ing to continue working for a nonunion shop.  According to 
Colacino, the campaign to unionize b
y Davis reached a point 
where Davis would sign up some of Colacino™s employees as 
union member and then immediately laid them off because they 
could not continue to work for a nonunion shop.  Colacino said 

he felt pressure to sign a letter of assent when D
avis allegedly 
represented to him that Colacino would be able to have 
Blondell and other union electricians return to work upon sig
n-ing the letter.  (Tr. 246
Œ251.)  According to Colacino, Davis 
would leave completed letters of assent for Colacino to sign 
and made comments that Colacino™s problem with finding good 
skilled labor would ﬁgo awayﬂ once he signs the letter of a
s-sent.  (Tr. 254; R. Exh. 2.)
 Davis testified that he knew James and Richard Colacino 
since 2005, and does not deny trying to sign up Resp
ondent 
Newark Electric as a union contractor.  (Tr. 21, 22, 64.)  Davis 
testified that he was aware that the elder Colacino sold Newark 
 NEWARK ELECTRIC CORP
.  351 Electric to James Colacino.  Davis also believed that Colacino 
then became president of Newark Electric because Colacino
 gave him a company business card containing the Newark Ele
c-tric logo.  The record shows that the business card stated the 
name of James Colacino and his title has ﬁPresident/CEO.ﬂ  

(Tr. 64
Œ67; GC Exh. 7.)  Davis testified that was not aware of 
the existen
ce of Newark Electric 2.0 during the time when he 
was trying to sign up Newark Electric as a union shop.  (Tr. 58, 
65, 299.)
 Vicky Bliss (Bliss) testified that she worked at Respondent 
Colacino Industries in 2010 and 2011 as the office manager.  
She witnes
sed Davis coming by the office looking for Colacino 
at least 
three
 times a day.  Bliss said that Davis would show up 
at the office unannounced or wait for Colacino in the company 
parking lot.  On other occasions, Bliss said that Davis would 
call for Colaci
no.  Bliss said that she knew Davis was trying to 
get Colacino to join the 
Union.  She characterized Davis™ co
n-versations and efforts as ﬁfriendly but persuasive.ﬂ  (Tr. 290
Œ293.)
 B.  The Letters of Assent
 Davis testified that Local 840 represents electric
ians in five 
counties in the northern tier of the State of New York.  The 

Local, as part of IBEW, has a master collective
-bargaining 
agreement with the National Electrical Contractors Association 
(NECA), a multiple employers association.
 Davis said that, i
n essence, under the work preservation 
clause in section 2.06(a) of the master agreement, a union co
n-tractor is prohibited from subcontracting out to a nonunion 

shop.  Davis testified that the previous master agreement was 
from January 1, 2011
, to May 31, 
and the current agreement is 
from June 1 to May 31, 2015.  (Tr. 17
Œ18; GC Exhs. 2, 3.)  The 
work preservation clause states
:  In order to protect and preserve, for the employees covered by 
this Agreement, all work heretofore performed by them, and 
in order
 to prevent any device or subterfuge to avoid the pr
o-tection and preservation of such work, it is hereby agreed as 
follows: If and when the Employer shall perform any on
-site 
construction work of the type covered by this Agreement, u
n-der its own name or un
der the name of another, as a corpor
a-
tion, company, partnership, or any other business entity i
n-cluding a joint venture, wherein the Employer, through its o
f-ficers, directors, partners, or stockholders, exercises either d
i-
rectly or indirectly, management c
ontrol or majority owne
r-ship, the terms and conditions of this Agreement shall be a
p-plicable to all such work.  All charges or violations of this 
Section shall be considered as a dispute and shall be pr
o-cessed in accordance with the provisions of this Agre
ement 
covering the procedure for the handling of grievances and the 
final binding resolution of disputes.
  Davis testified that an employer becomes a party to the ma
s-ter agreement by signing either a Letter of Assent A or a Letter 

of Assent C.  He indicate
d that a Letter of Assent A is for an 
employer who has been a previous union contractor whereas a 
Letter of Assent C is for an employer who has not been a union 

contractor but is willing to engage as a union shop on a trial 
basis.  (Tr. 18, 19.)  Upon sign
ing a Letter of Assent C, the 
employer becomes bound by the multiemployer master agre
e-ment between the Union and NECA.
 A Letter of Assent C bounds the employer to the master 
agreement for 180 days from the effective date of the letter.
6  The employer, after the first 180 days and within the first 12 
months of the effective date, may terminate the letter of assent 
and the master collective
-bargaining agreement by giving wri
t-ten notice at least 30 days prior to the selected termination dat
e 
to the NECA and Union.  At the earliest point in time to term
i-nate, the employer would be required to give written notice on 
the 181st day from the effective date.
 If the employer does not take advantage to terminate the le
t-ter between the 181st and 335t
h day, then the employer would 
be bound by the terms of the master agreement until it expires.  
The 335th day of the 1
-year anniversary date of the letter is the 
last day possible to terminate the letter because the employer is 

required to provide a writte
n 30
-day notice to the NECA and 
the 
Union before the anniversary date.  If the employer fails to 
terminate the letter of assent after the first 12 months from the 
effective date, the employer is bound by the master agreement 
until its stated termination da
te as well as to all subsequent 
amendments and renewals.
 If the employer desires to terminate the letter of assent and 
does not intend to comply with and be bound by all the prov
i-sions in any subsequent agreements, the employer must notify 

the NECA and 
the
 Union in writing at least 100 days prior to 
the termination date of the then current agreement.  (GC Exh. 5; 
Tr. 20, 21.)
 C.  The Signing of Letters of Assent C by
 Respondent Newark Electric
 Davis has been trying to convince Colacino to sign a Letter 
of A
ssent C for Respondent Newark Electric since 2006.  (Tr. 
19Œ21.)  Davis said he finally convinced Colacino to sign the 
Letter of Assent C in February 2011.  Davis testified that it was 
his understanding that the Letter of Assent C signed by Co
l-
acino was fo
r Respondent Newark Electric.  Davis said the 
letter of assent was signed in the evening on February 24, 2011
, at the Newark Electric offices and approved by the NECA on 
May 6, 2011.  (GC Exh. 6.)  Davis said that Colacino signed on 
behalf of Newark Electr
ic and that Richard Colacino was also 
presented for the signing.  Davis indicated that Clark Culver, 
who was the former business manager, signed for the Union.  
Davis said that everyone then went to dinner to celebrate the 
signing.  (Tr. 21
Œ29.)  Colacino 
testified that his father was 
there for the signing because ﬁhe likes to eatﬂ and everyone 
went to dinner afterwards.  (Tr. 232.)
 The record shows that the Letter of Assent C was signed on 
February 24, 2011
, by Colacino above the line that had his 
name and
 title as CEO.  The name of the firm on the Letter of 
Assent C stated
, ﬁNewark Electricﬂ with an address at 126 Ha
r-rison Street.  The Federal employer identification number was 
referenced as 16
Œ1127802, which was the correct Federal ID 
number for Newark El
ectric.  Davis testified that the name of 
6 The Letter of Assent A played no significant role in this complaint.  
(GC Exh. 4.)
                                                             352 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 the company and Federal ID number was obtained from Bliss.  
(Tr. 22.)
 Colacino testified that he did not know how Davis received 
the Federal ID information and denied authorizing any one in 
his company to provide t
he information to him.  He indicated 
that previous letter of assents were filled out by Davis or som
e-one working for the Union with incorrect information, such as 
the address for Newark Electric.  Colacino maintained that he 
did not review the Letter of As
sent C before signing on Febr
u-ary 24.  Colacino testified that ﬁI assumed (the information) 
would be accurate because Mike (Davis) was well aware of the 
formation of separate companies.ﬂ  (Tr. 254
Œ257.)  Colacino 
insisted that he told Davis that the Letter
 of Assent C was for 
Respondent Newark Electric 2.0 and never noticed that the 
symbol ﬁ2.0ﬂ was missing from the letter.  (Tr. 183, 232, 265.)  
Colacino also testified that Newark Electric 2.0 did not have a 
Federal employer tax ID at the time the Letter o
f Assent C was 
signed.  (Tr. 257.)  Davis, however, has always maintained that 
he was not aware of the existence of Respondent Newark Ele
c-tric 2.0 until April 2012.
 The effective date of the Letter of Assent C was February 24, 
2011.  Pursuant to the contra
ct provisions of the letter, R
e-spondent Newark Electric was bound to the terms of the letter 

for the next 180 days and would then have the opportunity from 
August 24, 2011
, to January 24, 2012, to terminate the assent 
by providing the 30
-day written notice
 to both the Union and 
NECA.  At the very latest date that Respondent Newark Ele
c-tric could terminate the Letter of Assent C and the collective
-bargaining agreement was on January 24, 2012, which would 
be 30 days prior to the 1
-year anniversary of the lett
er of a
s-sent.
7 With the signing of the letter of assent, the Union became the 
exclusive collective
-bargaining representative of the Respon
d-ents™ employees in the following appropriate bargaining unit of
  All employees performing work, as set forth in Artic
le II of 
the January 1, 2011 to May 31, 2012 agreement between the 
Union and the Finger Lakes, New York Chapter of NECA, 

and the June 1, 2012 to May 31, 2015 successor agreement 
between the Union and the Finger Lakes, New York Chapter 
of NECA, with the geo
graphic area set forth in Article II of 
the same agreements.
  At the time the Letter of Assent C was signed by Respondent 
Newark Electric, there were several union members employed 
by Respondent Newark Electric.  Davis testified that he agreed 
with Colacin
o that the union members would finish up their 
assignments under the nonunion terms and conditions of e
m-ployment and thereafter, they would begin to receive union 
wages and benefits in accordance with the letter of assent and 
the master collective
-bargaini
ng agreement.  Davis recalled that 
Blondell, Mike Bebernitz (Bebernitz), and Mark Patterson (Pa
t-
terson) were three employees already performing bargaining 
unit work at Respondent Newark Electric.  Davis said that 
eventually these three and others would bec
ome union me
m-7 The counsel for the General Counsel inadvertently noted February 
24, 2011, as the expiration date of the letter o
f assent, which actually 
should read February 24, 2012.  (See GC Br. at 11.)
 bers after performing their obligatory 1000 hours probationary 

period.  (Tr. 25
Œ28.)
 The record shows that the payroll reports of the employees 
and the union local contributions and deductions reflect all 
three named Respondents.  (GC Exh. 9.)
  Davis testified that he 
did not pay much attention to the different names or Federal tax 
ID numbers on the reports or to the contributions being paid to 
the 
local.  He said his only concern was that the benefits were 
being properly and timely made.  (Tr.
 59, 70
Œ80.)
 As noted above, Respondent Colacino Industries was created 
in 2000 after Colacino brought the Newark Electric assets from 

his father.  Colacino testified that he did not sign a letter of 
assent for Colacino Industries when he signed one for Ne
wark 
Electric in February 2011, because he was trying to operate the 

companies as two separate businesses.  Colacino reiterated that 
he wanted to segregate the electrical work with Newark Electric 
2.0.  (Tr. 183.)  Nevertheless, Colacino signed Respondent 

Colacino Industries to a Letter of Assent C just 2 months after 
signing Newark Electric.  (Tr. 185.)
 Colacino explained that for accounting and administrative 
reasons, he was not able to segregate the finances and insurance 
for the two companies.  Colacino
 said, for example, that he did 
not have the cash reserves to pay salaries for the Newark Ele
c-tric 2.0 employees and that the premiums were extremely high 
to insure a new company.  Colacino said that he raised the di
f-ficulties in operating two companies un
der one financial and 
administrative roof with Davis and he purportedly told Co
l-acino that his problems would be resolved if Colacino also sign 
up Respondent Colacino Industries to a Letter of Assent C.  (Tr. 
183Œ185.)
 Colacino testified that it was his in
tent that the Letter of A
s-sent C binding Respondent Colacino Industries would supe
r-sede the letter of assent signed earlier with Respondent Newark 

Electric 2.0.  Colacino said that Davis told him that the letter of 
assent for Newark Electric would essentia
lly just dissolve.  
Colacino testified that Davis told him a single company could 
not have two concurrent letters, but that he (Davis) would ne
v-ertheless check with IBEW.  Colacino said that Davis informed 
him about 30 days later that the easiest way to re
solve this issue 
was to redate the letter of assent with Respondent Newark Ele
c-tric so that it would follow the same timeframe as the letter of 
assent for Colacino Industries.  He testified that Davis une
x-pectedly called him and said that the Union had red
ated the 

Letter of Assent C for Respondent Newark Electric to match 
the July 20 date.  (Tr. 184
Œ192.)  Colacino testified that he 
never received the redated letter of assent, but it was his unde
r-standing that it was accomplished.  He never gave another 

tho
ught about the redating of the Letter of Assent C.  (Tr. 223, 
224.)
 According to Davis, it was Colacino who approached him in 
July 2011, and suggested to Davis about signing up Respondent 

Colacino Industries to a Letter of Assent C.  Davis testified that 
Colacino explained to him that it was difficult to maintain the 
accounting books with two different companies and two diffe
r-ent set of employees.  Davis testified that it was his understan
d-ing that Colacino was referring to Respondents Colacino Indu
s-tries a
nd Newark Electric as the two companies with accoun
t-ing issues.  Davis insisted that Colacino never mentioned R
e-                                                            NEWARK ELECTRIC CORP
.  353 spondent Newark Electric 2.0 as being the second company as 
having the bookkeeping problems.  According to Davis, since 

he was not yet aware tha
t Newark Electric 2.0 existed, he told 
Colacino that there should be no problems with two letters of 
assent, but would have to first check with IBEW.  Davis test
i-fied that the Letter of Assent C for Respondent Colacino Indu
s-tries was approved and Colacino 
signed the letter on July 20, 
2011.
8  (Tr. 29
Œ32, 92; GC Exh. 10.)
 Contrary to Colacino™s testimony, Davis testified that the le
t-ter of assent for Respondent Newark Electric was still in effect 
since he had already been informed by the IBEW that there 
were
 no problems with a single owner having two different 
letters for two different companies.  Davis absolutely denied 
that he told Colacino the letter of assent for Respondent Co
l-acino Industries would supersede the letter of assent for R
e-spondent Newark Ele
ctric.  He further denied agreeing to re
-date the letter of assent for Respondent Newark Electric to the 
same date (July 20) as the letter of assent signed with Respon
d-ent Colacino Industries.  (Tr. 32
Œ35, 88
Œ91, 93
Œ96.)
 D.  The Termination of the Letters 
of Assent
 Davis testified that Colacino notified him by letter dated 
April 12 that Respondent Colacino Industries was terminating 

its Letter of Assent C and the collective
-bargaining agreement 
with the Union effective on May 26.  A copy of the notice to 
terminate was also sent to the NECA, Finger Lakes chapter.  
Colacino also requested a meeting with Davis to discuss the 
ﬁthe reasons for this decision and how the IBEW can support 

NEC 2.0, Inc.ﬂ  (GC Exhs. 12, 33.)  Davis said he was taken by 
surprise becaus
e this was the first occasion he heard of a co
m-pany named Newark Electric 2.0.  Davis attempted to contact 
Colacino for a meeting, but was never able to reach him.  (Tr. 

36, 37, 58.)
 The parties stipulated and it is not in dispute that Colacino 
correctly a
nd timely terminated the Letter of Assent C on May 

26 with Respondent Colacino Industries.  (Tr. 83.)
 The record shows that Respondent Colacino Industries co
n-tinued to pay union contributions for April, May, and June.  
(GC Exhs. 14, 15.)  However, it was o
bvious that Colacino was 
moving away from his relationship with the Union.  On June 
29, Davis met with a union member, Rick Bush (Bush), who 
requested information on how to withdraw from the Union.  
According to Davis, Bush wanted an honorary withdrawal b
e-cause it was his intention to work for a nonunion shop.  Davis 
told Bush that Newark Electric was still a union shop and that if 

he relinquishes his union membership, Bush would no longer 
be able to work for a union shop.  Davis testified that Bush then 
decided to resign from the 
Union.  Davis surmised that Bush 
wanted to work for the Respondents.
 After his conversation with Bush, Davis said that he again a
t-tempted to contact Colacino to determine what was happening.  

(Tr. 38
Œ49.)  Davis further testified that he was unable to reach 
Colacino, but shortly that same day, he received a visit from 
8 Colacino testified that he signed the Letter of Assent C for R
e-spondent Colacino Industries ﬁ2 months laterﬂ (after the February 24, 
2011 Letter of Assent C for Respondent Newar
k Electric), which was 
obviously mistaken testimony.  (Tr. 183.)
 two Colacino employees and was handed a letter dated June 29.  
(Tr. 40
Œ42; GC Exh. 13.)  The letter stated, in part, that
  In compliance
 with the letter of assent dated 7/20/2011, Ne
w-ark Electric 2.0 is terminating the letter of assent and the co
l-lective
-bargaining agreement effective today, the 29th of 
June, 2012.
  Davis said he knew nothing about Newark Electric 2.0 and 
insisted that the
 Union never signed a letter of assent with 
Newark Electric 2.0.  (Tr. 41, 42.)  Davis testified that event
u-ally, Scott Barra (Barra) contacted him and arranged for a mee
t-ing with Colacino for July 2.  Davis said that Barra was a union 

member referred to C
olacino to perform collective
-bargaining 
work.
9 At the July 2 meeting, Colacino began by saying that he was 
being restricted in his flexibility to hire employees that could 

perform programming work (ostensibly for Respondent Co
l-acino Industries) that requi
red some electrical work because the 
electrical work was reserved for bargaining unit employees.  
Davis replied that he did not have a problem if Colacino hired 

one employee to perform both union and nonunion work so 
long as Colacino paid to the union fund
s when the progra
m-mers did electrical work.  It was at this meeting that Colacino 
then asserted that the signing of Respondent Colacino Indu
s-
tries to the Letter of Assent C superseded the letter of assent for 
Respondent Newark Electric.  Davis replied that
 the Letter of 
Assent C was signed with Respondent Newark Electric and still 
considered that company as a union contractor.  Davis thought 
that the meeting was fruitful and agreed to meet again with 
Colacino on July 9.  However, Davis received a phone call
 from Bliss informing him that Colacino intended to go nonu
n-ion and the parties never met.  (Tr. 44
Œ47.)
 Colacino testified that he was aware that there were two le
t-ters of assent, but thought it was no longer an issue because he 
had liquidated Newark 
Electric 2.0 on July 31 (the actual p
a-perwork was filed on September 4).  (Tr. 214
Œ218, 241; R. 
Exh. 4.)  Colacino further testified that when Blondell, Barra, 
and Bush brought to his attention in June that the Union still 
believed Respondent Newark Electr
ic 2.0 was still a union 
shop, Colacino decided it was wise to affirmatively terminate 
the letter of assent for Newark Electric 2.0 on June 29.  Co
l-acino said that he wrote to Davis to inform him of the termin
a-tion.  The notice terminating the letter of as
sent for Newark 
Electric 2.0 referenced the July 20, 2011 signing date for the 
Letter of Assent C because Colacino believed that the original 
date of February 24, 2011, for Newark Electric 2.0 had been 
redated by Davis to July 20.  (GC Exh. 13; Tr. 218
Œ220
.)  Co
l-acino conceded that if the letter of assent for Respondent Ne
w-ark Electric 2.0 was not redated, the notice to terminate would 
have been untimely.
 Davis testified that the notice to terminate Newark Electric 
must also be filed with the NECA, which he
 contended, was not 
done by Colacino.  (Tr. 102.)  Colacino insisted that he sent a 

copy of the June 29 termination notice to the NECA, but the 
9 Barra, like Bush, also resigned from the Union in order to work for 
Colacino.  (Tr. 48, 49; GC Exh. 16.)
                                                                                                                        354 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 notice to the NECA was not provided for the record by the 
Respondents.  (Tr. 220.)
 Colacino also said that the e
mployee who had wrote the le
t-ter to terminate the letter of assent for the Newark Electric 2.0 
mistakenly typed in June 29 as the effective termination date, 

when it should have been July 29.  Colacino again insisted that 
the Letter of Assent C was signed 
for Respondent Newark 
Electric 2.0 and not for any other company.  (Tr. 221
Œ224.)
 Discussion
 A.  Single
-Employer and Alter Egos Status
 The General Counsel argues that Respondents Colacino I
n-dustries and Newark Electric are either a single
-employer entity 

or alter egos.  The General Counsel contends that if Colacino 
Industries and Newark Electric are single
-employer/alter egos, 
then Respondent Colacino Industries is bound to the Letter of 

Assent C between Respondent Newark Electric and the Union.
 The single
-employer doctrine is found when two ongoing 
businesses are treated as a single employer based upon the 

ground that they are owned and operated as a single unit.  
Penntech Papers, Inc. v. NLRB
, 706 F.2d 18 (1st Cir. 1983), 
cert. denied 464 U.S. 892, 104 S.C
t. 237 (1983).  Motive is 
normally irrelevant.  In finding single employer status, the 
Board has typically looked to whether there is (1) common 
ownership; (2) common management; (3) functional interrel
a-tion of operations; and (4) centralized control of la
bor relations.  
Broadcast Employees NABET Local 1264 v. Broadcast Service 
of Mobile
, 380 U.S. 255, 85 S.Ct. 876 (1965).  
In 
Flat Dog 
Productions, Inc.
, 347 NLRB 1180, 1181
Œ1182 (2006), the 
Board explained
  In determining whether two entities constitute a s
ingle e
m-ployer, the Board considers four factors: common control 
over labor relations, common management, common owne
r-ship, and interrelation of operations. 
Emsing™s Supermarket, 
Inc.
, 284 NLRB 302 (1987), enfd. 872 F.2d 1279 (7th Cir. 
1989).
  In 
Radio & T
elevision Broadcast Technicians v. Broadcast 
Service of Mobile
, 380 U.S. 255, 256 (1965), the Supreme 
Court, in considering which factors determine whether nom
i-nally separate business entities should be treated as a single 
employer, stated
  The controlling
 criteria set out and elaborated in Board dec
i-
sions, are interrelation of operations, common management, 
centralized control of labor relations and common ownership.
  Not all of the criteria need be present to establish a single
-employer status and no sing
le criterion is controlling.  Single
-employer status ﬁultimately depends upon ‚all circumstances of 
the case™ and is characterized by the absence of an ‚arms
-length 
relationship found among unintegrated companies.ﬂ  
Mercy 
Hospital of Buffalo
, 336 NLRB 1282
, 1284 (2001);
 also 
Hahn 
Motors
, 283 NLRB 901 (1987).
 With respect to the General Counsel™s theory that the R
e-spondents are alter egos, the Board utilizes additional factors 

and a broader standard in determining whether two or more 
ostensibly distinct enti
ties are in fact alter egos.  The Board 
considers whether the entities in question are substantially ide
n-tical, including the factors of management, business purpose, 
operating equipment, customers, supervision
, as well as co
m-mon ownership.  
Crawford Door 
Sales Co.
, 226 NLRB 1144 
(1976); 
Advance Electric
, 268 NLRB 1001, 1002 (1984).
 The Board and the courts have applied the alter ego doctrine 
in those situations where one employer entity will be regarded 
as a continuation of a predecessor, and the two will 
be treated 
interchangeably for purposes of applying labor laws.  The most 

obvious example occurs when the second entity is created by 
the owners of the first for the purpose of evading labor law 
responsibilities; but identity of ownership, management, supe
r-vision, business purpose, operation, customers, equipment, and 
work force are also relevant in determining alter ego status.  
See 
Fallon
-Williams Inc
., 336 NLRB 602 (2001), 
C.E.K. Indu
s-tries Mechanical Contractors, Inc. v. NLRB
, 921 F.2d 350, 354 
(1st Cir
. 1990).  While the Board considers whether one entity 
was created in an attempt to enable another to avoid its oblig
a-tions under the Act, the Board has consistently held that such a 
motive is not necessary for finding alter ego status.  
Crawford 

Door Sale
s Co
., above.  In looking at the various factors shared 
by the entities, the Board has noted that no one factor is co
n-tro
lling or determinative.  
NLRB v. Welcome
-American Fert
i-lizer Co
., 443 F.2d 19, 21 (9th Cir. 1971).  Like the single
-employer doctrine, 
the existence of such status ultimately d
e-pends on ﬁall circumstances of the caseﬂ and is characterized as 

an absence of an ﬁarms™ length relationship found among uni
n-tegrated companies.ﬂ  
Operating Engineers Local 627 (South 

Prairie Construction) v. NLRB
, 518 F.2d 1040, 1045
Œ1046 
(D.C. Cir. 1975), affd. in relevant part sub. nom.
 425 U.S. 
800 
(1976).
 The parties stipulated that Respondents Colacino Industries 
and Newark Electric 2.0 are alter egos and is a single
-employer 

enterprise.  The threshold issue o
f the complaint is the relatio
n-ship between Respondents Colacino Industries/Newark Electric 
2.0 and Newark Electric.  
The General Counsel argues that the 
Respondents are bound by the Letter of Assent C signed by 
Respondent Newark Electric on the theory tha
t all three co
m-panies are either a single employer or alter egos.
 In my findings, the totality of the evidence strongly supports 
the conclusion that Colacino Industries/Newark Electric 2.0 and 

Newark Electric are alter egos or a single employer.  Colacino 

brought all the assets of Newark Electric in 2000 and funneled 

the assets to his newly created Colacino Industries.  Colacino is 
the 100
-percent owner of Colacino Industries and Newark Ele
c-tric 2.0 (until it was dissolved in 2012).  Colacino also conti
n-ued
 to use the name of Newark Electric in his commercial and 
business dealings with his customers and the general public.
 Colacino
 Industries was created to perform commercial and 
residential software and to design and build automation and 
integration systems, but also to perform electrical work.
10  Con-trary to the Respondents™ assertions, Respondent Newark Ele
c-tric was not a dormant
 company after 2000 when the assets 
were sold to Colacino.  The record shows that Newark Electric 
10 Colacino had testified that his programmers would also perform 
electrical work al
though he insisted that all electrical work was being 
performed by Respondent Newark Electric 2.0.
                                                             NEWARK ELECTRIC CORP
.  355 was not legally dissolved until 2013, but the company conti
n-ued to operate and generate business as evidenced by the i
n-voices and customer purchase orders tha
t mostly reflected the 
Newark Electric logo and payments that were addressed to both 
Respondents Colacino Industries and Newark Electric.  It is 

clear that invoices and purchase orders were used interchang
e-ably between Respondents Newark Electric and Colac
ino I
n-dustries.
 Further, Colacino continued to use Respondent Newark 
Electric logo, stationery, and other identifying aspects as a div
i-sion of Respondent Colacino Industries.  Though Colacino 
denies ownership of Newark Electric, Colacino™s business card 
given to Davis stated that James Colacino (and not Richard 
Colacino) as the president and CEO of Newark Electric.  Co
l-acino also testified that he wanted Newark Electric to be a div
i-sion of Respondent Colacino Industries and some stationery 

logos reflected t
his fact.
11  Most significantly, Colacino ult
i-mately made all the personnel decisions in the hiring and r
e-tai
ning of employees and in the management of all three co
m-panies.
 In addition, Respondents Colacino Industries and Newark 
Electric were housed in the
 same premises at 126 Harrison 
Street.  The entrance doors to 126 Harrison Street have the 
logos of Newark Electric and Colacino Industries; there was 
one facsimile, copier
, and printer machine for all three comp
a-nies and one phone system with Newark Elect
ric keeping its 
own phone number and incoming calls are identified through 
either the Newark Electric or Colacino Industries ID number; 
Respondent Colacino Industries company vans continued to 

display the Newark Electric logo; and communications by 
emails 
between the Respondents and the public were inte
r-changeable between newarkelectric.com and colacino.com.
 The record further shows that the employees of Colacino I
n-dustries completed their timesheets and job cards having the 

Colacino and Newark Electric log
os.  Employees completing 
supply and parts requisition forms only showed the Newark 
Electric logo and one warehouse were used to provide the su
p-plies for all three companies.  The employer™s contributions to 
the union funds had the name of Newark Electric.
  Therefore, I find that at all material times, as alter egos, R
e-spondents Colacino Industries and Newark Electric have su
b-stantially identical management, business purpose, operating 
equipment, customers, purchases, premises, facilities, and s
u-pervision a
s well as common ownership.  
Park Avenue Inves
t-ments LLC
, 359 NLRB No. 134 
(2013)
 (not reported in Board 
volume)
; Crawford Door Sales Co.
, above.
 I also find that at all material times, as a single employer, 
Respondents Colacino Industries and Newark Elect
ric have a 
common officer, ownership, management, and supervision; 

have formulated and administered a common labor policy; have 
shared common premises and facilities; have provided services 
11 Even assuming that formal ownership of Respondent Newark 
Electric was with Richard Colacino, during the period of formal owne
r-ship of Newark Electric, the
 active control of both companies was in 
the hands of James Colacino.  This satisfies the element of common 
ownership.  See 
Kenmore Contracting
 Co., 289 NLRB 336 (1988); also 
Milford Services, Inc.
, 294 NLRB 684 (1989).
 for each other; have interchanged personnel with each other, 
have 
engaged in common purchasing, and have held themselves 
out to the public as a single
-integrated business enterprise.  
Emsing™s Supermarket, Inc.
, above; 
Park Avenue Investments 
LLC, above.
12 B.  Repudiation of the Collective
-Bargaining Agreement
 The Respon
dents argue that Newark Electric never signed a 
letter of assent with the Union and therefore, they are not bound 
by the collective
-bargaining agreement.  The Respondents 
maintain that the letter of assent was actually signed by R
e-spondent Newark Electric 
2.0.  I disagree.
 I find that the Letter of Assent C was signed by Respondent 
Newark Electric on February 24, 2011.  The objective record 
shows that the Letter of Assent C signed on February 24, 2011, 
had the name of the firm as ﬁNewark Electric;ﬂ the name
 of the 
individual signing on behalf of Newark Electric was ﬁJames R. 
Colacino;ﬂ his title under his signature was ﬁCEO;ﬂ and the 
Federal tax identification number provided was for Newark 
Electric.  The objective record also shows that Newark Electric 
2.0 
was not incorporated until March 8, 2011, and did not have 
its own Federal tax number in February.
 Colacino said it was always his intention to sign Newark 
Electric 2.0 to the letter of assent.  Colacino testified that he 

was anxious to sign the letter of 
assent because Davis had been 
pressing him to do so for several years and paid little attention 
to the information contained in the letter.  He also said that 
Newark Electric 2.0 was mentioned several times during the 
signing as the company for the letter 
of assent.
 I do not credit the testimony of Colacino on this point.  I find 
that Colacino™s testimony that Newark Electric 2.0 had signed 
12 In the alternative, the General Counsel argues that regardless of 
the alter egos/single
-employer status of Respondents Colacino Indu
s-tries and Newark Electric, the Board has jurisdiction over Respondent 
Newark Electric as a separate entity.  The counsel f
or the General 
Counsel alleges that the Board has jurisdiction over Respondent Ne
w-ark Electric because it is a corporation with an office and place of bus
i-ness in New York and that it had purchased and received goods valued 
in excess of $50,000 from other 
enterprises located within the State of 
New York and from points outside of the State of New York.  (Tr. 162
Œ166.)  The Respondents deny that Respondent Newark Electric is a 
corporation with an office and place of business in New York and 
maintain that Res
pondent Newark Electric has not operated since 2000.  
(Tr. 162
Œ165.).  The General Counsel had subpoenaed the Respon
d-
ents™ invoices.  Rather than to submit the entire record of invoices, the 
parties agreed that the General Counsel would submit a sample of 
all 
invoices for 2011 and 2012.  (Tr. 163
Œ165.)  A review shows that the 
invoices during a representative sample of jobs from August 28, 2011
, to October 20, 2012, indicated that Respondent Newark Electric was 
operating and performing jobs with gross reven
ues valued in excess of 
$100,000 from various entities engaged in interstate commerce.  The 
invoices contained the logo of Newark Electric as being a division of 

Colacino Industries.  There is no mention of Newark Electric 2.0 on 
any of the invoices.  (GC 
Exhs. 26, 27.)  Respondent Newark Electric 
in conducting its business operations and performed services valued in 
excess of $50,000 from enterprises located within the State of New 
York has engaged in interstate commerce.  As such, I agree with the 
General
 Counsel and find that the Board has jurisdiction over Respon
d-
ent Newark Electric as a separate enterprise engaged in commerce 
within the meaning of Sec
. 2(2), (6), and (7) of the Act.
                                                                                                                        356 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 the Letter of Assent C lacks credibility.
13  At the time that the 
Letter of Assent C was signed, Colacino knew that Ne
wark 
Electric 2.0 did not exist or at best, he was in the process of 
incorporating the new company.  Colacino also knew that 
Newark Electric 2.0 did not have a Federal tax number at the 
time of the February signing.  Colacino denied being an officer 
of New
ark Electric, but nevertheless signed the letter as the 
CEO of Newark Electric and had provided a business card to 
Davis indicating he was the president and CEO of Newark 
Electric.  Colacino (or for that matter, Richard Colacino, who 

was also present at th
e signing) could have raised all this misi
n-formation to the Union so that the letter could be corrected to 
his satisfaction.  Instead, Colacino did not raise any ﬁred flagsﬂ 
and proceeded to sign the Letter of Assent C.
 Colacino then signed Respondent Cola
cino Industries to a 
Letter of Assent C with the Union on July 20, 2011.  Davis 

agreed to a second Letter of Assent C with Respondent Co
l-acino Industries because he understood the arrangement to be 
purely an administrative and bookkeeping matter.  Neverth
e-less, Davis did check and received approval from IBEW for a 
second letter of assent.
 Approximately 9 months later, on April 12, Colacino noticed 
the Union and NECA that Colacino Industries was terminating 
its letter of assent, effective May 26.  There is n
o dispute that 
Colacino Industries timely and effectively terminated its letter 
of assent.  Colacino then attempted to terminate the letter of 
assent of Newark Electric on June 29, which he believed it to 
be for Newark Electric 2.0.  On July 9, Bliss calle
d Davis that 
the Respondents intended to be a nonunion contractor, effe
c-tively repudiating the collective
-bargaining agreement.
 I find, however, that inasmuch as Respondents Colacino I
n-dustries, Newark Electric 2.0, and Newark Electric are alter 
egos/singl
e employer, Respondent Colacino is bound to the 
then
-current master agreement through its letter of assent with 
Newark Electric, which was not effectively terminated by Co
l-acino on June 29.  Once Newark Electric signed the letter of 
assent on February 24, 
2011, it could not terminate the letter 
prior to August 24, 2011.  After August 24, 2011, Newark Ele
c-tric had until February 24, 2012, to terminate the letter of assent 

by providing notice of termination to the NECA and 
the 
Union 
no later than January 24, 
2012 (30 days prior to the termination 
date).  After February 24, 2012, Newark Electric was tied to the 
master agreement until May 31, 2012, the expiration date of the 

agreement.  Newark Electric could have elected to terminate 
the collective
-bargaining re
lationship if notice was provided at 
least 100 days prior to the expiration date (May 31) of the ma
s-ter agreement.  However, since Newark Electric failed to pr
o-vide such timely notice to the NECA and the Union, Newark 

Electric was bound until May 31, 2015,
 which is the expiration 
date of the then successor agreement.
 Respondent Newark Electric did not avail itself of either o
p-tions to terminate the letter of assent and therefore, it could not 

repudiate the collective
-bargaining agreement.  Having found 
13 The General Counsel notes that a Board judge had found that Co
l-acino
 lacked credibility in his testimony in another case.  (GC Br. at 
25.)  However, my credibility findings are based on this record and not 
on the findings of another judge.
 Resp
ondents Colacino Industries, Newark Electric 2.0, and 
Newark Electric is a single employer/alter egos, it follows that 
Respondent Colacino Industries has an obligation to bargain 
with the Union and is bound by the NECA collective
-bargaining agreement that 
Newark Electric signed through the 
letter of assent.  
Concourse Nursing Home, 
328 NLRB 692 
(1999); 
Crawford Door Sales Co., 
above
. Therefore, since the Respondents have failed and refused to 
apply the terms and conditions of the collective
-bargaining 
agreement between the NECA and the Union, they have failed 
and refused to bargain in good faith with the exclusive bargai
n-ing representative of their employees within the meaning of 
Section 8(d) of the Act, in violation of Section 8(a)(5) and (1) 
of the Ac
t.  
Barnard Engineering Co., 
295 NLRB 226 (1989) 
(ordering the respondent and alter ego to comply with agre
e-ment in effect at the time and subsequent agreement and further 
ordered both respondents to pay the wage rates and make co
n-
tributions to the fringe 
benefit funds as provided in those 
agreements).
 I find that the Respondents™ admitted failure to recognize and 
bargain with the Union, their failure to maintain the wages, 
hours, and other working terms and conditions of the NECA 

collective
-bargaining agre
ement, and their failure to apply the 
NECA agreement to unit employees violated Section 8(a)(5) 

and (1) of the Act.
 C.  The Respondents™ Defenses
 The Respondents also argue several additional defenses in its 
answer.  The Respondents argue that Colacino agr
eed to sign 
off the letter of assent with Respondent Colacino Industries 
because Davis represented to him that one individual could not 
have two 
Letters of 
Assent C and the Letter of Assent C with 
Newark Electric 2.0 would have to be dissolved or ﬁgo awayﬂ
 so that there was only one single Letter of Assent C.  The R
e-spondents also argued that Davis ﬁbulliedﬂ Colacino in signing 

the first Letter of Assent C with Newark Electric.
 I find that Colacino was not forced, duped, or fraudulently 
induced in signing t
he Letters of Assent C for Newark Electric 
and Colacino Industries.  I find no meritorious evidence that 
Davis had agreed to redate the Letter of Assent C for Newark 
Electric or that he represented to Colacino that the first Letter 

of Assent C was supersed
ed by the signing of the Letter of 
Assent C for Colacino Industries.
 With regard to the first Letter of Assent C with Newark Ele
c-tric, it is clear that Davis never forced Colacino to sign the le
t-ter in February 2011.  Bliss testified that Davis was friendl
y but 
persuasive.  Colacino and Davis testified that there was much 
fanfare over the signing of the letter and the parties, including 
Richard Colacino, then went out to dinner to celebrate.  This 

does not support the Respondents™ contention of being bullie
d or forced by the Union to sign the Letter of Assent C.
 It is also equally clear from the record that Colacino knew he 
could not timely terminate the Letter of Assent C for Newark 

Electric and would be bound by the successor bargaining 
agreement until 201
5.  However, by claiming that the first letter 
of assent was dissolved, superseded, or redated with the Letter 
of Assent C for Colacino Industries, Colacino believed that he 
                                                            NEWARK ELECTRIC CORP
.  357 could then return to a nonunion shop once the Letter of Assent 
C for Colacino Indu
stries was timely terminated.
 I find Davis™ testimony more worthy of belief than Co
l-acino™s testimony on this point.  Davis testified that Colacino 
approached him about signing Respondent Colacino Industries 

because of administrative and bookkeeping proble
ms.  Davis 
credibly testified that he had to check with the IBEW for a
p-proval before agreeing to such an arrangement.  I find that D
a-vis™ testimony is credible when he denied agreeing to dissolve 
the Letter of Assent C with Newark Electric.  Signing up a
n-other company to the collective
-bargaining agreement was 
Davis™ goal as a union organizer.  Here was his opportunity to 

recruit employees of Colacino Industries to the 
Union.  There 
was absolutely no conceivable business reason for Davis to 

agree on dissolv
ing the Letter of Assent C with Newark Ele
c-tric.
 With regard to the redating of the Letter of Assent C with 
Newark Electric to July 20, Davis also credibly denied telling 
Colacino that he had redated the Letter of Assent C.  Colacino 
said that Davis called
 him ﬁout of the blueﬂ to tell him that he 
had redated the Letter of Assent C for Newark Electric.
 I find that Davis never had a conversation about redating the 
first letter of assent or that it would be superseded with the 

signing of the Letter of Assent 
C with Colacino Industries.  
First, Davis simply did not have the authority to somehow di
s-solve the first letter of assent.  As such, there was no detr
i-mental reliance on the part of Colacino because the convers
a-tion about redating the first letter of asse
nt never occurred.  
Colacino presented no evidence to corroborate such a convers
a-tion with Davis.  Second, Colacino never received or requested 

a copy of the redated letter of assent, which he would have 
received if the document was redated.  Third, there 
are no notes 
to memorialize the conversations about redating the letter, no 
recollected dates of the alleged conversations between Colacino 
and Davis about redating or superseding the Letter of Assent C 
for Newark Electric, and only vague recollections as 
to when 
and what exactly occurred regarding the redating.  Colacino 
said that he was focused on other matters and just accepted 

Davis™ purported representation that the letter was redated.  His 
testimony is not worthy of belief.  Colacino is an astute bus
i-nessman.  He brought the assets of Newark Electric and created 
at least two other companies.  He was anxious to sign 
Letters of 
Assent C for Newark Electric and Colacino Industries.  To 
maintain that he was not paying attention to the information in 
signin
g the first letter of assent for Newark Electric and that he 
did not follow up to ensure that the letter was actually redated 
makes his testimony unworthy of belief.
 D.  The Layoff of Anthony Blondell
 The counsel for the General Counsel alleges that Blonde
ll 
was constructively discharged when the Respondents cond
i-tioned his continued employment on working for a nonunion 
company in violation of Section 8(a)(3) and (1) of the Act.
 Blondell
 is an electrician and a member of the Union for the 
past 28 years.  In 2006, he was sent by the Union to work for 
Colacino to help out for 4 months.  Subsequently, Blondell 
started his own company and became a subcontractor for Co
l-
acino from May 2007 unti
l November 2010.  After Colacino 
signed the letter of assent for Respondent Newark Electric, 
Blondell began working for Colacino from March 2011 to July 
2012.  Blondell said that after Colacino signed the letter of 
assent for Respondent Colacino Industries
, his pay statements 
reflected the name of Newark Electric 2.0 and the name of 
Respondent Colacino Industries until he was laid
 off.  (Tr. 106, 
107; GC Exh. 20.)
 Blondell testified that he was terminated on June 29 after r
e-ceiving his final paycheck from R
espondent Colacino Indu
s-tries.
14  The letter of termination stated that Blondell was di
s-charge for disclosing company information without consent.  
The termination letter was signed by Colacino.  (Tr. 108
; GC 
Exh. 21.)  Blondell said he was surprised with 
his discharge and 
went to see Bliss, the office manager.  According to Blondell, 

Bliss told him that Blondell allegedly purloined a document off 
the desk in Colacino™s office.  Blondell denied taking any do
c-ument and wanted to meet with Colacino.  Blondell
 met with 
Colacino the following day, on June 30.  Blondell explained to 
Colacino that he did not take any documents and that Colacino 
should have spoken to him first before terminating him.  Co
l-acino believed Blondell, apologized to him and rescind the 

letter of termination.  Blondell™s termination was rescinded by 
letter dated July 5.  (Tr. 109, 110, 115; GC Exh. 22.)
 Blondell testified that after his termination was resolved, he 
continued to discuss with Colacino about other matters.  
Blondell said that 
Colacino told him that he was having diff
i-culties making the letter of assent work and that July 20 was 
going to be the last date for the letter of assent for Respondent 
Colacino Industries.  Blondell said that about an hour into their 

meeting, Barra arriv
ed and became part of the conversation 
regarding the July 20 date.  Blondell said that Barra was also 
aware that Colacino intended to terminate the letter of assent on 
July 20.  (Tr. 110
Œ113).
15 Blondell testified that as the July 20 date approach for the 
termination of the letter of assent for Respondent Colacino 

Industries, he asked Colacino on either July 17 or 18 regarding 
the status of his employment.  Blondell asked whether it was 
the intention of Colacino to lay him off on July 20.  Blondell 

said he 
was concerned whether he would still 
be 
working or be 
laid
 off and would have to look for work in the union hall.  
According to Blondell, Colacino told him that assuming no deal 

was made by him and the Union (to keep a union shop), 

Blondell would be laid
 off.  Blondell said that he accepted this 
explanation from Colacino because he ﬁwas a union employee, 
and if he was going nonunion, there wasn™t any way I could 
work for him.ﬂ  (Tr. 116, 117.)  Blondell admitted that Colacino 

never told him to quit.  (Tr. 1
48.)
 The record shows that Blondell was laid
 off due to the lack 
of work by Colacino on July 20.  (GC Exh. 23.)  Blondell test
i-fied that there was work for him to perform even though the 

notice cited a lack of work for his layoff.  Blondell also testified 
14 The termination of Blondell, although initially filed as a charge by 
the Union, w
as subsequently not alleged in the complaint of the Ge
n-
eral Counsel.  (Tr. 99, 100.)
 15 Davis testified above that he was trying to reach Colacino when he 
received a telephone call from Barra.  It was at the June 30 meeting that 
prompted Barra to make a ca
ll to Davis to arrange a meeting with the 
Union for July 2.
                                                             358 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 that Barra (and Bush) was not laid
 off by Colacino.  When 
asked why, Blondell said that he assumed that Barra was not 
laid
 off because Barra had resigned his union membership and 
could continue working for a nonunion shop.  (Tr. 117
Œ119.)
 In contrast, Cola
cino testified that he had no intention to lay
 off Blondell.  Colacino said that Blondell approached him 

about his employment status because Blondell was aware of the 
termination date of the collective
-bargaining relationship with 
the Union.  Colacino test
ified that Blondell told him that he had 
to lay him off for lack of work.  Colacino allegedly replied to 
Blondell that he did not have a lack of work, but Blondell i
n-sisted for Colacino to lay him off.  According to Colacino, the 
Union was going to use Blo
ndell as a tool against the 
Company 
and Blondell did not relish seeing that happen to Colacino.  (Tr. 
227Œ230.)
 Barra testified that he has been a union member for over 12 
years and had served in several official positions with the U
n-ion prior to resigning
 in July 2012.  He was aware that Colacino 
was about to rescind the letters of assent and go nonunion.  
Barra testified that he spoke to Davis about this and Davis i
n-formed him that ﬁif Jim (Colacino) goes non
-union . . . I™ll pull 
you guys from him and th
en we™ll see how much work he does 
with no employees.ﬂ  (Tr. 270
Œ274.)  Barra said that he needed 
to work and there were no guarantees that the Union would be 

able to find him another job once he was ﬁpulledﬂ from Co
l-acino.  Barra said that the decision to
 resign from the Union 
was made between himself and his spouse.  Barra denied that 
Colacino told him to resign from the Union.  (Tr. 274, 275.)
 Barra said that he attended at least two meetings (approx
i-mately 2 weeks before July 20) with Colacino and Blond
ell and 
confirmed that he heard Blondell telling Colacino that he (Co
l-acino) should ﬁjust lay him off for lack of workﬂ so that 

Blondell could not be used as a ﬁtoolﬂ by the Union arguing 
that Respondents were still a union company because Blondell 
was sti
ll working for Colacino.  (Tr. 276
Œ279.)
 Discussion
 In 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 

announced the following causation test in all cases alleging 
violations of Section 8(a
)(3) and (1) turning on employer mot
i-vation.  The General Counsel must first make a prima facie 
showing to support the inference that protected conduct was a 

ﬁmotivating factorﬂ in the employer decision.  On such a sho
w-ing, the burden shifts to the employe
r to demonstrate that the 
same action would have taken place even in the absence of the 
protected conduct.  The United States Supreme Court approved 

and adopted the Board™s 
Wright Line 
test in 
NLRB v. Transpo
r-tation Management Corp., 
462 U.S. 393, 399
Œ403 
(1983).  In 
Manno Electric, 
321 NLRB 278 fn. 12 (1996), the Board r
e-stated the test as follows
  The General Counsel has the burden to persuade that ant
i-
union sentiment was a substantial or motivating factor in the 

challenged employer decision.  The burden 
of persuasion then 
shifts to the employer to prove its affirmative defense that it 

would have taken the same action even if the employee had 
not engaged in protected activity.
  Under the NLRA, a traditional constructive discharge occurs 
when an employee 
quits because his employer has deliberately 
made the working conditions unbearable and it is proven that 
(1) the burden imposed on the employee caused and was i
n-tended to cause a change in the employee™s working conditions 
so difficult or unpleasant that t
he employee is forced to resign, 
and (2) the burden was imposed because of the employee™s 
union activities.  
Grocers Supply Co., 
294 NLRB 438, 439 
(1989).  Here, under the Hobson™s choice theory, an emplo
y-ee™s voluntary quit will be considered a constructi
ve discharge 
when an employer conditions an employee™s continued e
m-ployment on the employee™s abandonment of his or her Section 

7 rights and the employee quits rather than comply with the 
condition.  
Hoerner Waldorf Corp., 
227 NLRB 612, 613 
(1976).
 The evi
dence establishes that just prior to July 20, Respon
d-ent Colacino Industries terminated Blondell and at least two 
other bargaining unit employees voluntarily resigned their u
n-
ion membership in order to continue working for Colacino.  
Blondell credibly test
ified that he approached Colacino and 
asked whether he would be laid
 off on July 20, knowing that 
Colacino was terminating the letter of assent and the collective
-bargaining agreement on that date.  Blondell credibly testified 
that Colacino replied by sayi
ng he would have to terminate 
Blondell™s employment by laying him off.  Given this choice, 
Blondell accepted his layoff because he wanted to remain with 
the 
Union.  I do not credit the testimony of Colacino and Barra 
on this point.  It is difficult for me 
to reasonably believe that 

Blondell asked to be laid
 off as testified by Barra and Colacino.  
Blondell credibly testified that he was in the middle of comple
t-ing a project and that there was work available for him to pe
r-form.  It is also difficult for me t
o accept the testimony of Co
l-acino and Barra that Blondell would agree to be laid
 off by 
Colacino so he could not be used as a tool between the 
Union 
and Colacino.
 Inasmuch as the Respondents had unlawfully repudiated the 
collective
-bargaining agreement an
d withdrew recognition of 
the Union, it was clear that Colacino was intent in going with a 

nonunion shop and did not want to continue employing 
Blondell.  The Respondents failed to prove that regardless of 
Blondell™s union affiliation or activities, he wou
ld have been 
laid
 off due to a lack of work.  As such, the Respondents failed 
to satisfy their 
Wright Line
 rebuttal burden.  In essence, Co
l-acino offered Blondell the disabling choice of being terminated 

or accepting terms and conditions of employment that
 would be 
substantially reduced if he commenced working for Respondent 
Colacino Industries in a nonunion setting.  This is a classic case 

of discriminating against the employee because of his current 
terms and conditions of employment by discouraging membe
r-ship in a labor organization.  
Engineering Contractors, Inc.
, 357 NLRB 
1553, 1558
 (2011).
 Under these circumstances, I find that the Respondents vi
o-lated Section 8(a)(3) and (1) of the Act when they unlawfully 
terminated the employment of Blondell.
 CONCLU
SIONS OF 
LAW 1.  At all material times, Respondents Colacino Industries, 
Newark Electric 2.0, and Newark Electric are corporations with 
 NEWARK ELECTRIC CORP
.  359 an office and place of business located at 126 Harrison Street in 
Newark, New York, and have been engaged in the constru
ction 

industry as electrical contractors.
 2.  At all material times, Respondents Colacino Industries, 
Newark Electric 2.0, and Newark Electric have had substantia
l-ly identical management, business purposes, operations, 
equipment, customers, and supervision
, as well as ownership.
 3.  Based on its operations described above and the parties™ 
stipulation, Respondent Newark Electric, Respondent Newark 

Electric 2.0, and Respondent Colacino Industries constitute a 
single
-integrated business and have been at all ma
terial times 
alter egos and a single employer within the meaning of the Act.
 4.  During the 12 months preceding issuance of the co
m-plaint, in conducting its operations described above, the R
e-spondents provided services valued in excess of $50,000.
 5.  The 
Respondents constitute an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 6.  The International Brotherhood of Electrical Workers, L
o-cal 840 is a labor organization within the meaning of Section 
2(5) of the Act.
 7.  Since July 20, 2012, the Respondents have failed and r
e-fused to apply the terms and conditions of the February 24, 
2011 Letter of Assent C and the June 1, 2012
, through May 31, 
2015 collective
-bargaining agreement with the IBEW and 
NECA, Finger Lakes Cha
pter, to the employees in the appr
o-priate bargaining unit in violation of Section 8(a)(5) and (1) of 

the Act.
 8.  By withdrawing recognition and repudiating the colle
c-tive
-bargaining agreement with Local 840, and by failing to 
continue in effect all the te
rms and conditions of employment 
of its collective
-bargaining agreement including by ceasing to 
make contributions to the benefit funds, the Respondents have 
been failing and refusing to bargain collectively and in good 
faith with the exclusive collective
-bargaining representative of 
its employees in violation of Section 8(a)(5) and (1).
 9.  By discharging employee, Anthony Blondell, the R
e-spondents have been discriminating in regard to the hire, te
n-ure, or terms or conditions of employment of its 
employees, 
thereby discouraging membership in a labor organization in 
violation of Section 8(a)(3) and (1) of the Act.
 10.  
The Respondents™ above
-described unfair labor practices 
affect commerce within the meaning of Section 2(6) and (7) of 
the Act.
 REMED
Y Having found that the Respondents are a single employer or 
alter egos, its officers, agents, successors, and assigns, I shall 

order them to cease and desist and to take certain affirmative 
action 
necessary 
to effectuate the policies of the Act.  Specif
i-cally, having found that the Respondents violated Section 
8(a)(5) and (1) of the Act by refusing to recognize the February 
24, 2011 Letter of Assent C and collective
-bargaining agre
e-ment that is in effect from June 1, 2012
, through May 31, 2015
, with the IB
EW, Local 840
, and the Finger Lakes Chapter, 
NECA, that establishes the terms and conditions of employees 

in the appropriate bargaining unit, I shall order the Respondents 
to comply with the Letter of Assent C and all the terms and 
conditions of employment
 of the collective
-bargaining agre
e-ment.
 Having found that the Respondents violated Section 8(a)(5) 
and (1) of the Act by withdrawing recognition from IBEW
, Local 840 and failing from July 20, 2012
, to continue in effect 
all the terms and conditions of the
 IBEW and 
the 
NECA 
agreement, I shall order the Respondents to recognize Local 
840 as the exclusive bargaining representative of employees in 
the unit and to apply all the terms and conditions of the IBEW 
agreement, and any automatic extensions thereof.  I
 shall also 
order the Respondents to make whole, unit employees for any 
loss of earnings and other benefits they may have suffered as a 
result of the Respondents failure to continue in effect all of the 
terms and conditions of the IBEW
, Local 840 agreement
 in the 
manner set forth in 
Ogle Protection Service
, 183 NLRB 682 

(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as 
prescribed in 
New Horizons 
and 
Kentucky River Medical Ce
n-ter
, 356 NLRB 
6 (2010).
 Having also found that the Respondents violated 
Section 
8(a)(3) and (1) of the Act by discharging Anthony Blondell, I 

shall order the Respondents to offer him full reinstatement to 
his former job or, if the job no longer exists, to a substantially 

equivalent job, without prejudice to seniority or any ot
her rights 
or privileges previously enjoyed.  Further, the Respondents 
shall make the aforementioned employee whole for any loss of 

earnings and other benefits suffered as a result of the discrim
i-nation against him.  Backpay shall be computed in accordance
 with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest 
as prescribed in 
New Horizons
, 283 NLRB 1173 (1987), plus 
daily compound interest as prescribed in 
Kentucky River Med
i-cal Center
, above.  The Respondents shall also be required to 
expunge from it
s files any and all references to the unlawful 
discharge of the aforementioned employee and to notify him in 

writing that this has been done and that the unlawful discharge 
will not be used against him in any way.
 The Respondents shall file a report with t
he Social Security 
Administration allocating backpay to the appropriate calendar 
quarters.  The Respondents shall also compensate Anthony 
Blondell for the adverse tax consequences, if any, of receiving 
one or more lump
-sum backpay awards covering periods l
onger 
than 1 year.  
Latino Express, Inc.
, 359 NLRB 
518
 (2012).
 [Recommended Order omitted from publication.] 
  